Title: To Thomas Jefferson from Thomas Dill, 5 March 1806
From: Dill, Thomas
To: Jefferson, Thomas


                        
                            Sir
                            
                            Cannonsburgh Chartiers March 5 1806
                        
                        It is a Very weighty & Important business & concern lays upon you Sir; in the place and
                            Station you are put into by & with the voice of the people of the American States; but how can I or how Shall I or
                            any other Individual know whether the Almighty God of heaven Approverth or Disapproverth of you & of your way of
                            transacting business; if you fear & love the lord god of heaven & Earth in truth & Sincerity I
                            mean with the Right kind of fear & love; then Dear Sir you are Disposed and Inclined to Ask & Seek
                            & Devine wisdom & knowledge & Segacity & Skill & a penetrating Judgment &
                            discernment; to perceive & discern clearly between Right and wrong & truth & lyes & what
                            is Just & unjust; that which is cruel & oppressive & Injurious to the common wealth; the Almighty
                            holy Spirit of god has Said let no man Seek his own but every man Anothers wealth And god has commanded the children of
                            men to further the wealth & outward Estate of others as well as our own; & to use all lawful Endeavours to
                            preserve our own lives & the lives of Others All Nations god made of one blood Acts 17th. & 26th;
                            & he hath Determined the times before Appointed And the bounds of their habitation; that they Should seek the
                            lord; if haply they might feel after him & find him; tho he be not far from every one of us; for in him we live
                            & move & have our being; forasmuch then as we are the offspring of God; we ought not to Imbibe or Drink
                            in Deistical & theistical principles or practices Nor fall Into Spiritual whoredom & Departure from the
                            true & living god, from his pure Spiritual holy worship & Service; into the Idolatry &
                            Superstition; of the cursed & Damned pope of Rome that cursed horrid Impostor & coequal Assistant with the
                            Devil Old Satan who tempted Adam & Eve to Eat the forbidden fruit; & then told them they had Need of god
                            that made them to take Care of them; Even So has president Jefferson Great Need of the Almighty god of the heavens
                            & the Earth & Sea to take Care of him & give him wisdom & Direction; how to act And
                            transact & Rule & guide & manage Affairs for the honour & Glory of god & for the
                            temporal good & welfare of the people in General at large; I think & I believe, that the lord god of hosts
                            has a Just & Sovereign Right in & of him self to make & appoint kings & princes &
                            presidents & governors & Emperors & to put into high places of trust & Authority
                            whomsoever he pleases & when he pleases; & who may Say or who dare Say unto him what Dost thou or why Dost
                            thou do so; and I think like wise that by the permissive Decree of god, that he may Suffer or let or permit Either the Old
                            Devil Satan & Ye Ignorant Spiritually blind people to Choose & Vote into an office & place of
                            trust; a Ruler that will Rule not for the good & health & wealth of the people but for their Ruin and
                            destruction; I am persuaderd & I believe that Antichrist that is the pope of Rome has been chosen by the Devil
                            & has learned of the Devil, & got his learning from the Devil; & he is the Choice also of the
                            Roman Catholicks; for their teacher & leader; & the pope of Rome he Joins with the Devil that he got his
                            learning from as an Assistant helper to Deciive the poor blind Ignorant people O who on Earth can tell what an Intolerable
                            Bed in hell ye horrid Imposter & Deceiver the pope of Rome will go & have in hell forever through an
                            Endless Eternity who deceives all the Souls he can by his cursed lyes; in pretending & Saying that he can forgive
                            & pardon his hearers & followers Sins Not withstanding the lord god of truth has Said in his word plainly
                            & Expressly that there is none can forgive Sins but the Son of god only O would to god he was Dead & Never
                            Another pope to Arise in his Room & place unto the End of the world; the pope is Antichrist & Even Now
                            there are many Antichrists first John 2d. & 18th verse; Dr. Sir you may Read where he is plainly & Clearly
                            & Intelligeably Described in 2d Thessalonidne 2d Chapter & 4th verse & downward to the 13th verse;
                            O what Need we have of the lord god of hosts to protect America to Defend the Rights & libertys of America To
                            Support & Uphold the Americans; the god of heaven And Earth tells us not to give offence to Jew or gentile or the
                            Church of god; & it is impossible but that offences will come; but wo to that man by whom the offences Cometh; the
                            lord god has given his just and Righteous & holy law to the Nations the children of men; & the 6th Command
                            is thou Shalt Not kill for he that kills with the Sword Shall Die by the Sword And he that leadeth into Captivity Shall go
                            into captivity & we must Not Nor Shall Not Covet our neighbours property; I believe & am Sure of it, that
                            god would Not let the English or french or Spaniards, or Indians or any Nation whatsomever, Injure or hurt, Rob or plunder
                            or Spoil the Americans in any line or way or manner whatever; if our ways & manners our conduct &
                            behaviour were but always honest & Just & upright before god & man; but gods Justice is like
                            mountains great & his Judgments as Deep as floods; It is the duty of every man to do Justly & love mercy
                            & walk humbly before god & man; & to do to Others as we would have others do to us & Avoid
                            & beware of luxury Drunkenness & lying & cheating & Defrauding; & Idolatry
                            Intemperance & Indolence Idleness & theft & Robbery & Cruelty & oppression
                            & profane Swearing & Sabbath breaking; but let Every man Speak the truth at all times & in all
                            places to his Neighbour, & his brother on all Occasions whatsoever And be merciful & loving & kind
                            hearted & Charitable one to Another friendly & obliging in giving & lending freely one to Another According to their Abilility And the Necessitys of Others; & if men
                            & women would but live So then their ways would please the lord & God would Cause our enemies; tho they
                            hate us to live at peace & be at peace with us; & we Should be ware of Involving & Running the
                            State In Debt And of wasting & lavishing money In Idle wicked gambling or Rioting & foolery Superfluity
                            & Naughtiness and profuseness; Even that which Should & ought to be distributeed freely to the Supplying
                            of the Necessitys of the poor Especially & particularly poor widows & orphans and poor Strangers &
                            Sojourners In our land; for they are of the Self Same Clay & dust created by the Almighty being who feeds the
                            Ravens that Neither Sow nor Reap nor gather Into Barns & all the birds And fishes & Insects flies and
                            worms & what is man to a worm good old Jacob Calls him self a worm & Notwithstanding there is so So much
                            odds in the places And Stations & difference in the wayes of living among the Children of men now they must lie
                            Alike low in the Grave; from yr Namesake
                        
                            Thos. Dill
                            
                        
                        
                            A poor Sickly bruised Reed And Stranger & Sojourner in pensylvania in a fiery tryal & in
                                the furnace of Affliction And very Unable at present to help him self, being kept low down with Sores &
                            pains—
                        
                    